NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 09-2883
                                  _____________

                                 MIE JING OEI,
                                                     Petitioner

                                         v.

               ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent




                       Petition for Review of an Order of the
                        United States Department of Justice
                           Board of Immigration Appeals
                               BIA No. A079-318-493
                      Immigration Judge: William Van Wyke
                                     __________

                    Submitted Under Third Circuit LAR 34.1(a)
                                on July 12, 1010

       Before: RENDELL, JORDAN, and GREENAWAY, JR. Circuit Judges.


                            (Filed: September 2, 2010)




                           OPINION OF THE COURT


RENDELL, Circuit Judge.

           Mie Jing Oei petitions for review of a final order of removal rendered by
the Board of Immigration Appeals (“BIA”). For the reasons that follow, we will deny the

petition for review.

              Oei, an ethnically Chinese citizen of Indonesia, entered the United States in

1999 with a six-month visitor visa. After arriving in the United States, Oei first lived in

Harrisburg, Pennsylvania, where she worked as a caretaker for an elderly woman. Upon

moving to Philadelphia in March 2001, Oei learned from speaking with other immigrants

that she needed to take steps to stay in the country. Oei filed an untimely application for

asylum a year and two weeks after her visa had expired.1 In her application, Oei claimed

that she was persecuted in Indonesia as a Chinese Christian.

              On April 25, 2002, the Immigration Judge (“IJ”) found that, pursuant to

8 U.S.C. § 1158(a)(2)(D), the untimeliness of Oei’s asylum application was excused due

to “extraordinary circumstances.”2 The IJ explained that while in Harrisburg, Oei was

extremely isolated, and that she applied for asylum within a reasonable time after learning

that it was required if she wanted to stay in the country. The IJ then found that Oei had a

well-founded fear of persecution as a Chinese Pentecostal living in Indonesia, and granted

her asylum. The IJ denied Oei’s request for protection under the Convention Against

Torture because he did not find that it was more likely than not that she would be tortured



  1
   An alien must apply for asylum within one year of arriving in the United States.
8 U.S.C. § 1158(a)(2)(B).
  2
    An untimely application for asylum may be considered if the alien faced
“extraordinary circumstances” related to the delay in filing. 8 U.S.C. § 1158(a)(2)(D).

                                              2
if she returned to Indonesia.

              On November 15, 2007, the BIA reversed the IJ’s asylum determination but

granted Oei voluntary departure. The BIA found that compared to the circumstances

facing other immigrants seeking asylum, Oei’s circumstances were not extraordinary and

thus her application was untimely. Oei filed a petition for review and we held that the

BIA erred by engaging in de novo review of the IJ’s factual findings and remanded the

case to the BIA. On remand, the BIA determined that the IJ’s factual findings were not

clearly erroneous. The BIA then reviewed de novo the IJ’s application of the law to the

facts as found by the IJ, and determined that Oei’s application was untimely as she did not

satisfy the “extraordinary circumstances” exception. Consequently, the BIA again

vacated Oei’s grant of asylum and extended her period of voluntary departure.

              Oei filed another petition for review claiming that the BIA incorrectly

applied a de novo standard of review to the IJ’s finding that Oei met the extraordinary

circumstance exception to excuse her untimely filing for asylum.

              We do not have jurisdiction to review the BIA’s or the IJ’s discretionary

determination that Oei did not satisfy the extraordinary circumstance exception. See

Sukwanputra v. Gonzales, 434 F.3d 627, 635 (3d Cir. 2006) (holding that 8 U.S.C.

§ 1158(a)(3) “divest[s] the court of appeals of jurisdiction to review a decision regarding

whether an alien established changed or extraordinary circumstances that would excuse

his untimely filing.”). However, we have jurisdiction to review questions of law,



                                             3
including whether the BIA applied the correct standard of review to the IJ’s

determinations. 8 U.S.C. § 1252(a)(2)(D); see Pareja v. Att’y Gen., _ F.3d _ , No.

08-4598, 2010 WL 2947239 at *4 (3d Cir. July 29, 2010). The BIA may review

questions of law, discretion, and judgment de novo. 8 C.F.R. § 1003.1(d)(3)(ii).

Because applying the facts to determine whether an alien established “extraordinary

circumstances” is a discretionary decision, see Sukwanputra, 434 F.3d at 635, de novo

review was proper. Thus, the BIA used the appropriate standard and we will DENY the

petition for review.




                                            4